 


 HR 1213 ENR: Office of Compliance Administrative and Technical Corrections Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1213 
 
AN ACT 
To make administrative and technical corrections to the Congressional Accountability Act of 1995. 
 
 
1.Short titleThis Act may be cited as the Office of Compliance Administrative and Technical Corrections Act of 2015.  2.Procedures for mediation and hearings under Congressional Accountability Act of 1995 (a)Requiring Mediators To be Appointed From Master ListSection 403 of the Congressional Accountability Act of 1995 (2 U.S.C. 1403) is amended— 
(1)in subsection (b)(1), by striking after considering recommendations by organizations composed primarily of individuals experienced in adjudicating or arbitrating personnel matters and inserting from the master list developed and maintained under subsection (e); and  (2)by adding at the end the following new subsection: 
 
(e)Master List of Mediators 
(1)Development and maintenance of master listThe Executive Director shall develop and maintain a master list of individuals who are experienced in adjudicating, arbitrating, or mediating the kinds of personnel and other matters for which mediation may be held under this section. Such list may include, but not be limited to, members of the bar of a State or the District of Columbia and retired judges of the United States courts.  (2)Consideration of candidatesIn developing the master list under this subsection, the Executive Director shall consider candidates recommended by the Federal Mediation and Conciliation Service or the Administrative Conference of the United States..  
(b)Clarification of Deadline To Elect Proceedings After End of Period of MediationSection 404 of such Act (2 U.S.C. 1404) is amended by striking Not later than 90 days after a covered employee receives notice of the end of the period of mediation, but no sooner than 30 days after receipt of such notification, such covered employee and inserting Not later than 90 days, but not sooner than 30 days, after the end of the period of mediation, a covered employee.  (c)Notification of Confidentiality Requirements (1)MediationsSection 416(b) of such Act (2 U.S.C. 1416(b)) is amended by striking the period at the end and inserting the following: , and the Executive Director shall notify each person participating in the mediation of the confidentiality requirement and of the sanctions applicable to any person who violates the confidentiality requirement..  
(2)Hearings and deliberationsSection 416(c) of such Act (2 U.S.C. 1416(c)) is amended by adding at the end the following: The Executive Director shall notify each person participating in a proceeding or deliberation to which this subsection applies of the requirements of this subsection and of the sanctions applicable to any person who violates the requirements of this subsection..  (d)Effective DateThe amendments made by this section shall apply with respect to mediations and other proceedings which are first initiated after the date of the enactment of this Act.  
3.Additional term for Members of Board of Directors of Office of ComplianceNotwithstanding section 301(e)(1) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(e)(1)), any individual serving as a member of the Board of Directors of the Office of Compliance as of February 28, 2015, may be appointed to serve for one additional term of 2 years.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 